664 So.2d 1162 (1995)
Arnold P. PALMER, Appellant,
v.
STATE of Florida, Appellee.
No. 95-1410.
District Court of Appeal of Florida, Fifth District.
December 22, 1995.
*1163 James B. Gibson, Public Defender, and Sean K. Ahmed, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ann M. Childs, Assistant Attorney General, Daytona Beach, for Appellee.
HARRIS, Judge.
Arnold P. Palmer contends that the court erred in habitualizing him on his conviction of unlawful possession with intent to sell or deliver a controlled substance. The State concedes error. See section 775.084(1)(a)(3), Florida Statutes (1993). Palmer also contends that it was error to assess a public defender's lien without an opportunity to contest the amount of the lien. We agree and direct the court, upon remand, to provide such opportunity.
REVERSED for resentencing.
COBB and ANTOON, JJ., concur.